Order entered May 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01095-CV

    AERO COUNTRY EAST ASSOCIATION, INC. AND HEAVY VENTURES, LLC,
                             Appellants

                                               V.

       AERO COUNTRY PROPERTY OWNERS' ASSOCIATION, INC., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04018-2013

                                           ORDER
       We GRANT appellants’ May 22, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than June 5, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE